Ruffin, Judge,
concurring specially.
Because one of the victims was able to positively identify Partridge in the pre-trial photo array and at trial, I concur in the judgment reached by the majority, but write separately to express my concerns with the inherently suggestive in-court identification by the other victim.
The majority holds that appellant’s issue is foreclosed by our Supreme Court in Ralston v. State, 251 Ga. 682 (2) (309 SE2d 135) (1983). I believe Ralston is factually distinguishable, hence not controlling. In Ralston appellants contended that their in-court identification should have been excluded from evidence because they were two of only four black persons present in the courtroom. In the instant case it is undisputed that appellant was the only black participant in the trial, which makes the in-court identification more suggestive than in Ralston. Such suggestiveness is more odious than the traditionally touted “Hobson’s choice,”1 and should not be countenanced. Williams v. State, 174 Ga. App. 56 (1) (329 SE2d 226) (1985) and Mangrum v. State, 155 Ga. App. 334 (1) (270 SE2d 874) (1980), cited by the majority are equally unpersuasive.
In Williams appellant was one of only two black males at counsel’s table. In Mangrum the court does not deal with the issue, but very cursorily holds that the issue is controlled by Lowe v. State, 136 Ga. App. 631 (1) (222 SE2d 50) (1975) (citing Crews v. State, 142 Ga. App. 319 (2) (235 SE2d 756) (1977)). A reading of Lowe reveals that the in-court identification there challenged was on the basis of a preliminary hearing identification which was alleged to be impermissively suggestive.
An in-court identification is inherently suggestive because everyone knows where the defendant usually sits during trial. An in-court identification based on appellant’s position at counsel table, coupled with the undisputed fact that he was the only person of his race participating in the trial, heightens the suggestiveness of his in-court identification. If the suspect is thought to be Asian-American, and he *583is the only Asian-American in the courtroom seated with lawyers, his in-court identification as the culprit is indeed hollow; if the suspect is thought to be Native American, and he is the only Native American in the courtroom and seated at counsel’s table, the in-court identification is indeed suspect; if the suspect is thought to be Italian-American, and the defendant is the only Italian-American in the courtroom and seated at counsel’s table, the in-court identification lacks credibility. In each instance it is not only the in-court identification which is suspect, but the integrity of the judicial proceedings is equally suspect. Accordingly, what goes without saying, needs saying. Such a procedure is an ominous and omnivorous error affecting anything and everything in its path. It is a grass green error which beckons fairness and due process.
In United States v. Wade, 388 U. S. 218 (87 SC 1926, 18 LE2d 1149) (1967), Justice Brennan, writing for the majority, found that “[t]he vagaries of eyewitness identification are well-known; the annals of criminal law are rife with instances of mistaken identification. Mr. Justice Frankfurter once said: ‘What is the worth of identification testimony even when uncontradicted? The identification of strangers is proverbially untrustworthy. The hazards of such testimony are established by a formidable number of instances in the records of English and American trials.’ ... A commentator has observed that ‘(the) influence of improper suggestion upon identifying witnesses probably accounts for more miscarriages of justice than any other single factor — perhaps it is responsible for more such errors than all other factors combined.’ [Cit.] Suggestion can be created intentionally or unintentionally in many subtle ways.” Id. at 228-229. It is without question suggestive to ask a victim to identify the suspect when he is seated at the defense table and the only person of his race in the courtroom.
It is the duty of appellate judges to make concessions to stare decisis. It is a healthy and worthwhile doctrine which has grown gracefully with the law. But that doctrine compels courts to look forward as well as backward.
As courts look backward it is indeed comforting to realize that the law has been, and is, firm with respect to in-court identification. See, for example, Fambrough v. State, 146 Ga. App. 328 (4) (246 SE2d 384) (1978), and that line of cases where the in-court identification sprang from an independent and untainted source. It is that line of cases which gives those cases cited by the majority efficacy. I would preserve that authority.
As courts look forward, unfairness should not be exalted over fairness because of a doctrine’s history and longevity. Accordingly, where the in-court identification is the victim’s initial effort at identification, or where there has been a pre-trial photo array, I would, under the aegis of fairness, require a different mode of proof. That *584mode could even take place pretrial. But whatever form such proof takes, I would leave it to the wisdom and experience of trial judges to fashion a method that conforms with fairness based on the totality of the circumstances.
Decided September 7, 1995
Reconsideration denied September 22, 1995
Saia, Richardson & Meinken, Judy M. Chidester, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Daniel A. Hiatt, Assistant District Attorney, for appellee.

 Tobias or Thomas Hobson (c. 1544-1631) was a carrier at Cambridge who “kept a stable of forty good mounts” but would allow a customer no choice, requiring him to take the horse that stood nearest the stable door or none, “so that every customer was alike well served . . . and every horse ridden with the same justice” (Spectator, No. 512). (Hobson’s requirement was humane and fair. But it was so opposed to the spirit of the age, in which every gentleman insisted on preferential treatment, that it attracted great attention.)